COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 SOUTHWESTERN ROOFING, INC.,                                       No. 08-17-00068-CV
                                                  §
                               Appellant,                             Appeal from the
                                                  §
 v.                                                             County Court at Law No. 6
                                                  §
 VISTACON, INC.,                                                 of El Paso County, Texas
                                                  §
                                Appellee.                            (TC# 2010-3455)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2017.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.